DETAILED ACTION
This Final Office Action is in response to the amended claims and remarks filed on 3/3/2022
Claims 16-18, 20-27 and 29-34 are currently pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 20-27 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pursifull et al. (US 2014/0224209) in further view of Ulrey et al. (US 2018/0148038).

As to claim 16 Pursifull discloses a system for a vehicle, comprising: 
a controller (12) with computer-readable instructions stored on non- transitory memory that, when executed, cause the controller to: 
deliver fuel to an engine (10) of the vehicle via a fuel system, the fuel system including direct injectors (252) coupled to a first fuel rail (250) and port fuel injectors (242) coupled to a second fuel rail (240), each coupled to a low pressure pump (figure 3 #208) positioned within a fuel tank (202); 
operate the low pressure pump to output fuel at a mechanically regulated pressure when fuel is delivered by only the port fuel injectors (figure 9 step 914 and 916) or the port fuel injectors and the direct injectors (figure 9 steps 910 and 912); and operate the low pressure pump to output fuel at a pressure lower than the mechanically regulated pressure when fuel is delivered by the direct injectors only (figure 9 step 904 and 906). 
See paragraph 0089 below:  
[0089] At 912, method 900 adjusts the duty cycle of a signal supplied to the solenoid activated check valve 412 in FIGS. 4 and 5 to adjust flow through the direct injection fuel pump so as to provide the amount of fuel desired to be directly injected and to provide the desired fuel pressure in the direct injection fuel rail. The solenoid activated check valve duty cycle controls how much of the pump's actual displacement is being engaged to pump fuel. In one example, the duty cycle is increased to increase flow through the direct injection fuel pump and to the direct injection fuel rail. If the fuel system includes a single low-pressure fuel pump, the low-pressure fuel pump command is adjusted in response to the amount of fuel to be delivered to the engine. For example, low pressure fuel pump output is increased as the amount of fuel injected to the engine is increased. If the fuel system includes two low pressure fuel pumps, the first low pressure fuel pump output is adjusted in response to the amount of fuel injected by the port fuel injectors. The second low pressure fuel pump output is adjusted in response to the amount of fuel injected by the direct fuel injectors. Fuel is then supplied to the engine via the port and direct fuel injectors. Method 900 proceeds to exit after the direct and low-pressure pumps are adjusted. " As highlighted above the pump will adjust to the fuel amount required. The pump is mechanical there for it is mechanically regulated.
It is disclosed in the above paragraph that the low-pressure pump is able to vary its output pressure however it is silent to using the voltage to vary the pressure.  It is well known in the art at the time of filing to vary the voltage of an electric motor to vary the output. See Ulrey paragraph 0094 discloses this is as the method to control the Low-pressure pump.  It would have been obvious to one of ordinary skill in the art to use the voltage method as it would lend itself to programing by the controller.  
As to the new limitations of varying pressure according to a threshold.  This is subjective as the engine will increase and decrease RMP as the rpm changes the demand for fuel changes and so does the voltage.  Therefore, the current art will eventually operate both above and below that threshold.

As to claim 17 Pursifull discloses the system of claim 16, further comprising a pressure relief valve positioned within the fuel tank and coupled to an outlet of the low-pressure pump, and wherein the mechanically regulated pressure is a pressure setpoint of the pressure relief valve. (Paragraph 0048). 
In one example, lower pressure pumps 208 and 218 may have pressure relief valves integrated into the pumps. The integrated pressure relief valves may limit the pressure in the respective lift pump fuel lines.

As to claim 18 Pursifull discloses the system of claim 16, wherein the engine is a variable displacement engine, and the controller holds further computer-readable instructions stored on non-transitory memory that, when executed, cause the controller to: selectively deactivate one or more cylinders of the engine based on at least engine 


As to claim 20 Pursifull discloses the system of claim 19, further comprising a high-pressure pump (figure 3 #228) coupled between the first fuel rail (250) and the low-pressure pump (208), with the second voltage varied to maintain a volumetric efficiency of the high-pressure pump. ° The fuel pumps are in tank thus electrical. In order to change the pressure of the fuel the pump has to change speed. To change speed requires higher voltage. Also see paragraph 0047 stating the “third fuel pump 218 may also be an electrically-powered low-pressure fuel pump (LPP),”

As to claim 21 Pursifull discloses a vehicle system, comprising: ° an engine (10); e a fuel system comprising a plurality of direct injectors (252) coupled to a first fuel rail (250) and a plurality of port fuel injectors (242) coupled to a second fuel rail (240); ° a lift pump (208) positioned within a fuel tank (202), the lift pump fluidly coupled to each of the first fuel rail and the second fuel rail; and e a controller (12) with computer-readable instructions stored on non- transitory memory thereof that when executed enable the controller to: e control the lift pump (208) to deliver fuel to the first fuel rail (250) at a variable pressure based on a fractional volume loss error of a direct injection fuel pump 
See paragraph 0089 below:  
[0089] At 912, method 900 adjusts the duty cycle of a signal supplied to the solenoid activated check valve 412 in FIGS. 4 and 5 to adjust flow through the direct injection fuel pump so as to provide the amount of fuel desired to be directly injected and to provide the desired fuel pressure in the direct injection fuel rail. The solenoid activated check valve duty cycle controls how much of the pump's actual displacement is being engaged to pump fuel. In one example, the duty cycle is increased to increase flow through the direct injection fuel pump and to the direct injection fuel rail. If the fuel system includes a single low-pressure fuel pump, the low-pressure fuel pump command is adjusted in response to the amount of fuel to be delivered to the engine. For example, low pressure fuel pump output is increased as the amount of fuel injected to the engine is increased. If the fuel system includes two low pressure fuel pumps, the first low pressure fuel pump output is adjusted in response to the amount of fuel injected by the port fuel injectors. The second low pressure fuel pump output is adjusted in response to the amount of fuel injected by the direct fuel injectors. Fuel is then supplied to 
It is disclosed in the above paragraph that the low-pressure pump is able to vary its output pressure however it is silent to using the voltage to vary the pressure.  It is well known in the art at the time of filing to vary the voltage of a electric motor to vary the output. See Ulrey paragraph 0094 discloses this is as the method to control the Low-pressure pump.  It would have been obvious to one of ordinary skill in the art to use the voltage method as it would lend itself to programing by the controller.  
As to the new limitations of varying pressure according to a threshold.  This is subjective as the engine will increase and decrease RMP as the rpm changes the demand for fuel changes and so does the voltage.  Therefore, the current art will eventually operate both above and below that threshold.

As to claim 22 Pursifull discloses the vehicle system of claim 21, wherein a pressure of the second fuel rail is an inferred pressure, wherein the inferred pressure is equal to the fixed pressure regulated by the pressure relief valve (figure 11 #402) while the lift pump is controlled to output fuel at the fixed pressure. e Pressure will equalize in the injection system. So, the pressure of the valve will be the inferred pressure of the pump.

As to claim 23 Pursifull discloses the vehicle system of claim 22, wherein the pressure relief valve is position within the fuel tank (202) and coupled to an outlet of the lift pump, and wherein the fixed pressure is a pressure setpoint of the pressure relief valve. (paragraph 0048) e In one example, lower pressure pumps 208 and 218 may have pressure relief valves integrated into the pumps. The integrated pressure relief valves may limit the pressure in the respective lift pump fuel lines.

As to claim 24 Pursifull discloses The vehicle system of claim 22, wherein the pressure relief valve is a first pressure relief valve (figure 11 # 402), and wherein back- flow from the direct injection fuel pump (figure 11 # 228) further pressurizes fuel provided to the second fuel rail (240), wherein the inferred pressure is equal to a pressure setpoint of a second pressure relief valve (figure 11 #401) positioned downstream of the direct injection fuel pump and upstream of the second fuel rail.

As to claim 25 Pursifull discloses The vehicle system of claim 21, wherein the lift pump (208) is controlled to output fuel to the direct injection fuel pump (228) at the variable pressure based on the fractional volume loss error of the direction injection fuel pump includes increasing a voltage supplied to the lift pump when the fractional volume loss error is greater than a threshold, and decreasing the voltage supplied to the lift pump when the fractional volume loss error is less than the threshold. (Paragraph 0052).

As to claim 26 Pursifull discloses The vehicle system of claim 21, wherein the engine is a variable displacement engine, and wherein the instructions further enable the controller to: selectively deactivate one or more cylinders of the engine based on at least an engine load; deliver fuel to remaining active cylinders via only the plurality of direct injectors while one or more cylinders are selectively deactivated (paragraph 0002) ; and select between delivering fuel via only the plurality of direct injectors, only the plurality of port fuel injectors, or via both the plurality of direct injectors and the plurality of port fuel injectors based on an engine speed or a cold start condition while all cylinders are active (figure 9 #602).

As to claim 27 Pursifull discloses the vehicle system of claim 21, wherein the high-pressure pump (figure 10 #228) is arranged between the first fuel rail (250) and the lift pump (208).


As to claim 29 Pursifull discloses a vehicle system, comprising: ° an engine (10); e a fuel system comprising a plurality of direct injectors (252) coupled to a first fuel rail (250) and a plurality of port fuel injectors (242) coupled to a second fuel rail (240); ° a lift pump (208) positioned within a fuel tank (202), the lift pump fluidly coupled to each of the first fuel rail and the second fuel rail (shown in figure 3); and a controller (12) with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: e select between operating the lift pump (208) in a 
adjust an output of the lift pump while operating in the variable pressure mode based on a fractional volume loss of a high-pressure pump measured while operating the lift pump in the pressure relief mode (paragraph 0091).
See paragraph 0089 below:  
[0089] At 912, method 900 adjusts the duty cycle of a signal supplied to the solenoid activated check valve 412 in FIGS. 4 and 5 to adjust flow through the direct injection fuel pump so as to provide the amount of fuel desired to be directly injected and to provide the desired fuel pressure in the direct injection fuel rail. The solenoid activated check valve duty cycle controls how much of the pump's actual displacement is being engaged to pump fuel. In one example, the duty cycle is increased to increase flow through the direct injection fuel pump and to the direct injection fuel rail. If the fuel system includes a single low-pressure fuel pump, the low-pressure fuel pump command is adjusted in response to the amount of fuel to be delivered to the engine. For example, low pressure fuel pump output is increased as the amount of fuel injected to the engine is increased. If the fuel system includes two low pressure fuel pumps, the first low pressure fuel pump output is adjusted in response to the amount of fuel injected by the port fuel injectors. The second low pressure fuel pump output is adjusted in response to the amount of fuel injected by the direct fuel injectors. Fuel is then supplied to 
It is disclosed in the above paragraph that the low-pressure pump is able to vary its output pressure however it is silent to using the voltage to vary the pressure.  It is well known in the art at the time of filing to vary the voltage of an electric motor to vary the output. See Ulrey paragraph 0094 discloses this is as the method to control the Low-pressure pump.  It would have been obvious to one of ordinary skill in the art to use the voltage method as it would lend itself to programing by the controller.  
As to the new limitations of varying pressure according to a threshold.  This is subjective as the engine will increase and decrease RMP as the rpm changes the demand for fuel changes and so does the voltage.  Therefore, the current art will eventually operate both above and below that threshold.


As to claim 30 Pursifull discloses the vehicle system of claim 29, wherein the pressure relief mode further comprises supplying fuel at a fixed lift pump outlet pressure, and wherein the variable pressure mode further comprises supplying fuel at a variable lift pump outlet pressure that is less than the fixed lift pump outlet pressure. e The system supplies fuel according to the need of the system if the engine is running at 

As to claim 31 Pursifull discloses the vehicle system of claim 30, wherein the fixed lift pump (figure 11 ) outlet pressure is a pressure setpoint of a first mechanical pressure relief valve (416), the first mechanical pressure relief valve positioned downstream of the lift pump with no additional pressure relief valves positioned in between, and wherein a fuel pressure at the plurality of port fuel injectors (form 1002) is a pressure setpoint of a second mechanical pressure relief valve (402), the second mechanical pressure relief valve is positioned upstream of the plurality of port- fuel injectors with no additional pressure relief valves positioned therebetween. ° The other valves are not between, but next too.

As to claim 32 Pursifull discloses the vehicle system of claim 29, wherein the high-pressure pump (figure 10 # 228) is coupled downstream of the lift pump (208) relative to a direction of fuel flow with no additional pumps positioned between the high-pressure pump and the lift pump.

As to claim 33 Pursifull discloses the vehicle system of claim 32, wherein the high-pressure pump increases a pressure of fuel at one or more of the plurality of direct injectors and the plurality of port fuel injectors (figure 11).

As to claim 34 Pursifull discloses the vehicle system of claim 33, wherein the pressure of fuel the plurality of port fuel injectors (242) is an inferred pressure based on a fixed pressure regulated via a pressure relief valve (401) while controlling the lift pump to output fuel at the fixed pressure during the pressure relief mode.
The lift pump will use a fixed pressure when the engine is at a fixed speed.


Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. The applicant points to the low-pressure pump of Pursifull as being inadequate to perform the method disclosed.  See above as teaching the pump of Pursifull being capable of varying the voltage to vary the pressure in view of Ulrey.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747






/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747